DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10, 13, 14, 17, 22, 49, 50, 53, 58, 61, 62, 65, are 70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2013/0058291 to Ahn et al. (hereinafter Ahn).

In regard claim 1, Ahn teaches or discloses a method for transmitting information, the method comprising:
 (see paragraphs [0006], and [0033], the processor configured to receive a PDSCH (physical downlink shared channel) using a scheduling information carried on the PDCCH, wherein if the PDCCH is a non-SPS (non-semi-persistent scheduling) PDCCH, the PDSCH is received on the first carrier and wherein if the PDCCH is an SPS PDCCH, the PDSCH is received on a second carrier different from the first carrier), 
wherein the indication information is used by the terminal to determine an uplink region in a time unit for transmitting an uplink shared channel (see paragraph [0033], control information transmitted on PDCCH is called DCI (downlink control information).  The DCI includes a resource allocation information for a user equipment or a user equipment group and other control information. For instance, the DCI includes UL/DL scheduling information, UL transmit (Tx) power control command and the like. In particular, in order to receive DL data, a user equipment reads DL scheduling information from PDCCH and then receives DL data on PDSCH using resource allocation information indicated by the DL scheduling information);
transmitting, by the terminal, the uplink shared channel in the uplink region (see paragraph [0033], in order to transmit UL data, a user equipment reads UL scheduling information from PDCCH and then transmits UL data on PUSCH (physical uplink shared channel) using resource allocation information indicated by the DL scheduling information).

In regard claims 2, 14, 50, and 62, Ahn teaches or discloses the method according to claim 1, wherein the transmitting, by the terminal, the uplink shared channel in the uplink region comprises:
transmit format and resource allocation information of UL-SCH (uplink shared channel), paging information on PCH (paging channel), system information on DL-SCH, resource allocation information of a higher-layer control message such as a random access response transmitted on PDSCH, Tx power control command set for individual user equipment within a user equipment group, Tx power control command, activation indication information of VoIP (voice over IP) and the like), or a time-domain size of a preset region for transmitting data, in the uplink region; or
transmitting, by the terminal, the uplink shared channel in the uplink region according to a first preset time-domain size.

In regard claims 5, 17, 53, and 65, Ahn teaches or discloses the method according to claim 1, wherein the receiving, by the terminal, the indication information sent by the network device comprises:
receiving, by the terminal, the indication information in the time unit for transmitting the uplink shared channel (see paragraphs [0006], [0033], and [0034], a user equipment configured to receive a downlink signal in a carrier aggregation supportive wireless communication system. In order to receive DL data, a user equipment reads DL scheduling information from PDCCH and then receives DL data on PDSCH using resource allocation information indicated by the DL scheduling information. PDCCH carries transmit format and resource allocation information of DL-SCH (downlink shared channel), transmit format and resource allocation information of UL-SCH (uplink shared channel), paging information on PCH (paging channel), system information on DL-SCH, resource allocation information of a higher-layer control message such as a random access response transmitted on PDSCH, Tx power control command set for individual user equipment within a user equipment group, Tx power control command, activation indication information of VoIP (voice over IP) and the like), or a time unit before the time unit for transmitting the uplink shared channel.

In regard amended claims 10, 22, 58, and 70, Ahn teaches or discloses the method according to claim 1. wherein the indication information is carried in higher-layer signaling, or carried in a broadcast channel or a downlink control channel; (see paragraphs [0005], [0006], and [00032]) and/or
the indication information is specific to the terminal (see paragraphs [0033], and [0034]), or shared by the terminal with the other terminals; and/or
wherein the uplink shared channel (see paragraphs [0033], [0034]) comprises one or more of:
a grant-free uplink shared channel; a semi-persistently scheduled uplink shared channel (see paragraphs [0019], [0069], [0072], and [0124]); and
an uplink shared channel triggered by a Physical Hybrid Automatic Repeat Request (ARQ) Indicator Channel (PHICH) to be retransmitted (see paragraph [0032]); and/or
wherein the time unit is defined as a unit comprising D1 number of sub-frames or D2 number of slots or D3 number of mini-slots or D4 number of symbols, wherein Dl, D2, D3, and
D4 are integers more than or equal to 1.

In regard claim 13, Ahn teaches or discloses a method for transmitting information, the method comprising:
sending, by a network device, indication information to a terminal (see paragraphs [0034], [0065], and [0073], the base station sends a UL assignment message, which indicates to send data using a specific frequency band, to the user equipment UL-scheduled in specific TTI), 
wherein the indication information is used by the terminal to determine an uplink region in a time unit for transmitting an uplink shared channel (see paragraph [0034], a user equipment may be able to monitor a plurality of PDCCHs.  PDCCH is transmitted on aggregation of at least one or more contiguous CCEs (control channel elements));
receiving, by the network device, the uplink shared channel transmitted by the terminal, in the uplink region (see paragraphs [0033], and [0034]).

In regard claim 49, Ahn teaches or discloses a device (see Fig. 17) , comprising: a processor, a transceiver, and a memory (see Fig. 17), wherein:
the processor is configured to read and execute program in the memory (see paragraph [0118]): 
to receive indication information sent by a network device, through the transceiver (see paragraphs [0006], and [0033], the processor configured to receive a PDSCH (physical downlink shared channel) using a scheduling information carried on the PDCCH, wherein if the PDCCH is a non-SPS (non-semi-persistent scheduling) PDCCH, the PDSCH is received on the first carrier and wherein if the PDCCH is an SPS PDCCH, the PDSCH is received on a second carrier different from the first carrier), 
control information transmitted on PDCCH is called DCI (downlink control information).  The DCI includes a resource allocation information for a user equipment or a user equipment group and other control information. For instance, the DCI includes UL/DL scheduling information, UL transmit (Tx) power control command and the like. In particular, in order to receive DL data, a user equipment reads DL scheduling information from PDCCH and then receives DL data on PDSCH using resource allocation information indicated by the DL scheduling information); and
to transmit the uplink shared channel in the uplink region through the transceiver (see paragraph [0033], in order to transmit UL data, a user equipment reads UL scheduling information from PDCCH and then transmits UL data on PUSCH (physical uplink shared channel) using resource allocation information indicated by the DL scheduling information); and 
the transceiver is configured to receive and transmit data under the control of the processor (see paragraphs [0077], [0118], and [0121]).

In regard claim 61, Ahn teaches or discloses a device, comprising: a processor, a transceiver, and a memory (see Fig. 17), wherein:
the processor is configured to read and execute program in the memory (see paragraph [0118]): 
a base station 110 transmits SPS PDCCH indicating SPS activation to a user equipment [S600]. The SPS PDCCH may contain UL grant information),
wherein the indication information is used by the terminal to determine an uplink region in a time unit for transmitting an uplink shared channel (see paragraphs [0032], [0033], and [0034]); and 
to receive the uplink shared channel transmitted by the terminal, in the uplink region through the transceiver (see paragraph [0068], the base station 110 decodes the UL data received from the user equipment 120); and 
the transceiver is configured to transmit and receive data under the control of the processor (see paragraphs [0034], [0043], [0064], [0065], [0066], [0068], and [0073]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 18, 54, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of US Pub. 2019/0029052 to Yang et al. (hereinafter Yang).

In regard claims 6, 18, 54, and 66, Ahn may not explicitly teach or disclose the method according to claim 1, wherein the indication information indicates a time-domain size and/or a time position of the uplink region in the time unit for transmitting the uplink shared channel; or
the indication information indicates an allocation of uplink and downlink resources in the time unit for transmitting the uplink shared channel, wherein the allocation of uplink and downlink resources comprises at least two of a downlink resource, an uplink resource, and a Guard Period (GP) resource, wherein the downlink resource comprises a size and/or a position of a downlink region, the uplink resource comprises a size and/or a position of the uplink region, and the GP resource comprises a size and/or a position of a GP; or the allocation of uplink and downlink resources comprises an uplink-downlink structure type in the time unit for transmitting the uplink shared channel, wherein the uplink-downlink structure type is at least one of all-uplink, all-downlink, and uplink-and-downlink structure types, wherein the uplink-and-downlink structure type comprises uplink-majority and downlink-majority structure types.
However, Yang teaches or discloses wherein the indication information indicates a time-domain size and/or a time position of the uplink region in the time unit for transmitting the uplink shared channel (see paragraphs [0005], [0006], [0031], [0050], [0079], and [0083]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method and apparatus in which a base station transmits a signal to a relay in a wireless communication system of Ahn by including wherein the indication information indicates a time-domain size and/or a time position of the uplink region in the time unit for transmitting the uplink shared channel suggested by Yang. This modification would provide a method of efficiently transmitting/receiving control information in a wireless communication.

Allowable Subject Matter
Claims 3, 9, 15, 21, 51, 57, 63, and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Date: 01/28/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476